 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into this 2nd day of January,
2014, by and between NET TALK.com , Inc., a Florida corporation (the
"Company''), and Kenneth A. Hosfeld, residing at 5166 North Springs Way, Coral
Springs FL 33076 (the "Executive").

 

WITNESSETH:

1. EMPLOYMENT

 

The Company hereby employs the Executive, and the Executive hereby accepts such
employment, upon the terms and subject to the conditions set forth in this
Agreement. (The "Amendment Employment Agreement")

 

2. TERM

 

Subject to the provisions for termination as hereinafter provided, the term of
employment under this Agreement shall begin as of January 2nd 2014, and shall
continue through January 1st 2019, provided, however, (each such January 2nd
being referred to as a "Renewal Date"), the term of this Agreement shall
automatically be extended for an additional one year so that on each Renewal
Date the then remaining unexpired term of this Agreement shall be five years,
unless either party gives the other written notice of termination at least
ninety (90) days prior to any such Renewal Date,

 

3. COMPENSATION

 

(a) Base Salary. The Company shall pay to the Executive as basic compensation
for all services rendered by the Executive during the term of this Agreement a
basic annualized salary of $100,000 per year (starting January, 2015) the base
salary will increase to $125,000), or such other sum in excess of that amount as
the parties may agree on from time to time or as provided in the next sentence
(as in effect from time to time, the "Base Salary"), payable twice-monthly or in
other more frequent installments, as determined by the Company. The Board of
Directors shall have the authority to increase the Executive's Base Salary in
effect from time to time. In addition, the Board of Directors, in its
discretion, may award a bonus or bonuses to the Executive in addition to the
bonuses provided for in Section 3(b).

 

(b) Bonuses. In addition to the Base Salary to be paid pursuant to Section 3(a),
for each of the Company's five fiscal years ending December 31st 2018, to the
extent earned, specified on Exhibit A to this agreement. For each fiscal year
ending on or after December 31st 2014, the Company shall pay to the Executive as
incentive compensation annual bonuses in accordance with comparable incentive
bonus plan(s) adopted by the Board of Directors of the Company.

 

(c) Certain Plans and Initial Award. (i) It is anticipated that the Company will
adopt certain incentive compensation plans, including a long term incentive plan
(the "LTIP"), providing for annual or other periodic awards to key employees,
among other things, of restricted stock, and a stock option plan (the "ISO/NSO
Plan"), providing for the annual or other periodic issuance of options to
purchase the Company's common stock. The L TIP and ISO/NSO Plan are referred to
collectively in this Agreement as the "Plans." The Executive will be given an
opportunity to participate in the Plans, in accordance with and subject to the
terms of the Plans as they may be adopted, amended and administered from time to
time.

 

(I) In addition to the incentive compensation referred to in Section 3(c)(i),
the Company hereby agrees to issue to the Executive under the LTIP, effective
immediately following the completion of the Distribution, that number of shares
of the Company's common stock (the "Initial Restricted Stock"), four percent
(4%) of any new secondary IPO of the shares of the Company's common stock.

 

(2) Any and all risks of forfeiture shall lapse as to all of the Initial
Restricted Stock and the Initial Options shall be fully vested and shall be
exercisable as to all of the shares of common stock covered by the Initial
Options upon (i) the death of the Executive or termination of employment upon
the "Permanent Disability" (as that term is defined in Section 7(b) (ii) of this
Agreement) of the Executive, (ii) the termination of employment of the Executive
by the Company "Without Good Cause" (as that term is defined in Section S(b)
(iii) of this Agreement) or (iii) the exercise by the Executive of his rights to
terminate his employment under Section S(d) (ii) following a "Change of Control"
(as that term is defined in Section S(d) (i) of this Agreement).

 



 

 



 

(d)· Reimbursement. The Company shall reimburse the Executive, in accordance
with the Company's policies and practices for senior management, for all
reasonable expenses incurred by the Executive in the performance of the
Executive's duties under this Agreement, provided, however, that the Executive
must furnish to the Company an itemized account, satisfactory to the Company, in
substantiation of such expenditures.

 



(e) Certain Benefits. The Executive shall be entitled to such fringe benefits
including, but not limited to, medical and other insurance benefits as may be
provided from time to time by the Company to other senior officers of the
Company. In addition, without restricting the foregoing, the Company shall
provide the Executive at the Company's sole cost and expense with (i) a policy
or policies of term life insurance (the "Basic Life Insurance") providing, among
other things, basic death benefits of not less than three times the Base Salary
in effect from time to time, (ii) directors and officers liability insurance
with coverage, terms and limits suitable for an executive officer of a OTCBB, or
any up listed Stock Exchange, comparable in financial size and wherewithal to
that of the Company and (iii) a monthly allowance of $500 cash to reimburse the
Executive for the use and maintenance of his automobile in furtherance of the
business and affairs of the Company, provided that the Executive shall at all
times insure the Executive and the Company in such amounts as may be reasonably
requested by the Company against claims for bodily injury, death and property
damages occurring as a result of its use. The Company shall use its reasonable
best efforts to make available to the Executive in providing and paying for the
Basic Life Insurance the opportunity to purchase at the Executive's sole cost
and expense additional life insurance with a basic death benefit (the "Optional
Life Insurance") equal to two times the Executive's Base Salary in effect from
time to time (affording the Executive the opportunity to have basic death
benefit life insurance coverage equal to four times such Base Salary). The
Company will use its reasonable best efforts to affect the transfer of the
ownership to the Executive of the policy or policies for the Basic Life
Insurance and the Optional Life Insurance, if any, upon the termination of the
Executive's employment by the Company premiums would be the obligation of the
Executive. The Company shall, at the company's expense, provide the executive
with a cellular telephone with an unlimited talk and text plan, and included
data plan of: at least, 4 Gb/month.

 

(f) Other Incentive and Benefit Plans. The Executive shall be eligible to
participate, in accordance with the terms of such plans as they may be adopted,
amended and administered from time to time, in incentive bonus, benefit or
similar plans, including without limitation, any stock option, bonus or other
equity ownership plan, any short, mid or long term incentive plan and any other
bonus, pension or profit sharing plans established by the company from time to
time.



 

4. DUTIES

 

(a) General. The Executive is engaged as the Executive Vice President of the
Company. In addition, at the request of the Board of Directors, the Executive
shall serve in the same positions in any wholly owned subsidiary of the Company,
with additional compensation. The Executive's duties shall be commensurate with
those customarily associated with the Executive Vice President of a corporation
comparable to the Company.

 

(b) Specific. In addition to the general duties, responsibilities and authority
as Executive Vice President, and without in any way intending to diminish the
Executive duties, responsibilities and authority, the Executive's duties,
responsibilities and authority shall include but not be limited to (i)
participating in consultation with the rest of the Management Team in the
development and implementation of the Company's strategic business plans.

 

(c) Indemnification. To the fullest extent permitted by law, the Company shall
indemnify and hold harmless the Executive for all liabilities, costs, expenses
and damages arising out of or in connection with the Executive's service to the
Company under this Agreement. In furtherance of this indemnity, the Company
shall enter into an indemnification agreement, in form and substance reasonably
satisfactory to the Executive and the Company. In addition, the indemnity
providing officer or director, or service in a similar capacity, for any civic,
community or charitable organization, provided such service is undertaken at the
request of or with the knowledge and acquiescence of the Company. The foregoing
indemnification shall be in addition to any rights or benefits the Executive may
have under statute, the Bylaws or Articles of Incorporation of the Company,
under a policy of insurance, or otherwise.

 

 

 

 

5. EXTENT OF SERVICES; VACATIONS AND DAYS OFF

 

(a) Extent of Services. During the term of the Executive's employment under this
Agreement, except during customary vacation periods and periods of illness, the
Executive shall devote full-time energy and attention during regular business
hours to the benefit and business of the Company as may be reasonably necessary
in performing the Executive's duties pursuant to this Agreement. Notwithstanding
the foregoing, the Executive may (i) serve on corporate, trade association,
civic, religious or charitable boards or committees, (ii) deliver lectures,
carry out non related consultancy activity, fulfill speaking engagements or
teach at educational institutions and (iii) manage personal investments, so long
as such activities do not materially interfere with the performance of the
Executive's duties and responsibilities and do not create a conflict of
interest.

 

(b) Vacations. The Executive shall be entitled to vacations with pay and to such
personal and sick leave with pay in accordance with the policy of the Company as
may be established from time to time by the Company and applied to other senior
officers of the Company. In no event shall the Executive be entitled to not
fewer than four weeks' annual vacation. Unused vacation days may be carried over
from one year to the next for a period ofup to three years. Any vacation days
which remain unused on the third anniversary of the end of the fiscal year to
which they originally related shall expire and shall thereafter no longer be
useable by the Executive.

 

6. FACILITIES

 

The Company shall provide the Executive with a fully furnished office located in
northern Dade or Broward county, Florida, and the facilities of the Company
shall be generally available to the Executive in the performance of the
Executive's duties pursuant to this Agreement, it being understood and
contemplated by the parties that all equipment, supplies and office personnel
required in the performance of the Executive's duties under this Agreement shall
be supplied by and at the sole expense of the Company.

 

7. ILLNESS OR INCAPACITY, TERMINATION ON DEATH, ETC.

 

(a) Death. If the Executive dies during the term of the Executive's employment,
the Company shall pay to the estate of the Executive within 30 days after the
date of death such Base Salary and any cash bonus compensation earned and
unearned during the full duration of this contract, and pursuant to the
provisions of any incentive compensation plan then in effect but not yet paid,
as would otherwise have been payable to the Executive up to the end of the month
in which the Executive's death occurs. After receiving the full payments
provided in this Section 7(a), the Executive and the Executive's estate shall
have no further rights under this Agreement (other than those rights already
accrued).

 

(b) Disability. (i) During any period of disability, illness or incapacity
during the term of this Agreement which renders the Executive at least
temporarily unable to perform the services required under this Agreement, the.
Executive shall receive the Base Salary payable under Section 3(a) of this
Agreement plus any cash bonus compensation earned pursuant to the provisions of
any incentive compensation plan then in effect but not yet paid, less any cash
benefits received by him under any disability insurance carried by or provided
by the Company. Upon the Executive's "Permanent Disability" (as defined below),
which Permanent Disability continues during the payment periods specified
herein, the Company shall pay to the Executive for the period of time specified
below an amount (the "Disability Payment") equal to the (i) sum of (A) the Base
Salary paid in the same monthly or other period installments as in effect at the
time of the Executive's Permanent Disability plus (B) an amount equal to the
target level of the annual cash bonus payable to the Executive under the
Company's Management Incentive Compensation Plan as described on Exhibit A or
any similar bonus or incentive plans or programs then in effect (the "MICP
Target Amount") in respect of the fiscal year during which the Executive's
Permanent Disability occurred, which MICP Target Amount shall be paid in pro
rata equal monthly installments over the period of time specified below (ii)
reduced by the amount of any monthly payments under any policy of disability
income insurance paid for by the Company which payments are received during the
time when any Disability Payment is being made to the Executive following the
Executive's Permanent Disability. For so long as the Executive's Permanent
Disability continues, the Disability Payment shall be paid by the Company to the
Executive in equivalent installments at the same time or times as would have
been the case for payment of Base Salary over the unexpired term of this
Agreement If the Executive had not become permanently disabled and had remained
employed by the Company hereunder, but in no case shall such period exceed 72
months. The Executive may be entitled to receive payments under any disability
income insurance which may be carried by or provided by the Company from time to
time. Upon "Permanent Disability" (as that term is defined in Section 7(b) (ii)
below) of the Executive, except as provided in this Section 7(b) all rights of
the Executive under this Agreement (other than rights already accrued) shall
terminate.

 



 

 

 

(ii) The term "Permanent Disability" as used in this Agreement shall mean, in
the event a disability insurance policy is maintained by the Company covering
the Executive at such time and is in full force and effect, the definition of
permanent disability set forth in such policy. In the event no disability
insurance policy is maintained at such time and in full force and effect,
"Permanent Disability" shall mean the inability of the Executive, as determined
by the Board of Directors of the Company, by reason of physical or mental
disability to perform the duties required of him under this Agreement for a
period of one hundred and eighty (180) days in any one-year period. Successive
periods of disability, illness or incapacity will be considered separate periods
unless the later period of disability, illness or incapacity is due to the same
or related cause and commences less than six months from the ending of the
previous period of disability. Upon such determination, the Board of Directors
may terminate the Executive's employment under this Agreement upon ten (10)
days' prior written notice. If any determination of the Board of Directors with
respect to permanent disability is disputed by the Executive, the parties hereto
agree to abide by the decision of a panel of three physicians. The Executive and
Company shall each appoint one member, and the third member of the panel shall
be appointed by the other two members. The Executive agrees to make him
available for and submit to examinations by such physicians as may be directed
by the Company. Failure to submit to any such examination shall constitute a
breach of a material part of this Agreement.

 

8. OTHER TERMINATIONS

 

(a) By the Executive. (i) The Executive may terminate the Executive's employment
hereunder upon giving at least ninety (90) days' prior written notice. In
addition, the Executive shall have the right to terminate the Executive's
employment hereunder on the conditions and at the times provided for in Section
8(d) of this Agreement.

 

(ii) If the Executive gives notice pursuant to Section 8(a) (i) above, the
Company shall have the right (but not the obligation) to relieve the Executive,
in whole or in part, of the Executive's duties under this Agreement, or direct
the Executive to no longer perform such duties, or direct that the Executive
should no longer report to work, or any combination of the foregoing. In any
such event, the Executive shall be entitled to receive only the Base Salary not
yet paid, as would otherwise have been payable to the Executive up to the end of
the month specified as the month of termination in the termination notice. In
the event the Executive gives notice pursuant to Section 8(a)(i) above but
specifies a termination date in excess of ninety (90) days from the date of such
notice, the Company shall have the right (but not the obligation) to accelerate
the termination date to any date prior to the date specified in the notice that
is in excess of ninety (90) days from the date of the notice, and the Company
shall have the right (but not the obligation) to relieve the Executive, in whole
or in part, of the Executive's duties under this Agreement, or direct the
Executive to no longer perform such duties, or direct that the Executive should
no longer report to work, or any combination of the foregoing; provided,
however, that in any such event the Executive shall be entitled to receive the
Base Salary, as would otherwise have been payable to the Executive up to the end
of the month of the termination date properly selected by the Company. Upon
receiving the payments provided for under this Section 8(a), all rights of the
Executive under this Agreement (other than rights already accrued) shall
terminate.

 

(b) Termination for "Good Cause". (i) Except as otherwise provided in this
Agreement, the Company may terminate the employment of the Executive hereunder
only for "good cause," which shall mean (a) the willful, substantial, continued
and unjustified refusal of the Executive substantially to perform his duties
with the willful intention of harming the company (other than any failure due to
physical or mental incapacity) or (b) continued willful misconduct materially
and demonstrably injurious to the Company, financially or otherwise, in each
case, as determined in the reasonable discretion of the Board of Directors, but
with respect to each of the foregoing bases for termination specified in the
preceding clause, only if (1) the Executive has been provided with written
notice of any assertion that there is a basis for termination for good cause
which notice shall specify in reasonable detail specific facts regarding any
such assertion and the Executive has been given a reasonable period of time
within which to remedy or cure the problem or complaint, (2) such notice is
provided to the Executive a reasonable .time before the Board of Directors meets
to consider any possible termination for cause, (3) at or prior to the meeting
of the Board of Directors to consider the matters described in the written
notice, an opportunity is provided to the Executive and his counsel to be heard
by the Board of Directors with respect to the matters described in the written
notice, before it acts with respect to such matter, (4) any resolution or other
action by the Board of Directors with respect to any deliberation regarding or
decision to terminate the Executive for good cause is duly adopted by a
unanimous vote of the entire Board of Directors of the Company at a meeting of
the Board duly called and held and (5) the Executive is promptly provided with a
copy of the resolution or other corporate action taken with respect to such
termination. No act or failure to act by the Executive shall be considered
willful unless done or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interests of the
Company.

 

(ii) If the employment of the Executive is terminated for good cause under
Section 8(b) (i) of this Agreement, the Company shall pay to the Executive any
Base Salary earned prior to the effect yet paid and any cash bonus compensation
earned pursuant to the provisions of any incentive compensation plan then in
effect but not paid to the Executive prior to the effective date of such
termination. Under such circumstances, such payments shall be in full and
complete discharge of any and all liabilities or obligations of the Company to
the Executive hereunder, and the Executive shall be entitled to no further
benefits under this Agreement (other than rights already accrued).

 

 

 

 

(iii) Termination of the employment of the Executive other than as expressly
specified above in Section 8(b) (i) for good cause shall be deemed to be a
termination of employment "Without Good Cause."

 

(c) Termination without Good Cause. (i) Notwithstanding any other provision of
this Agreement, the Company shall have the right to terminate the Executive's
employment Without Good Cause pursuant to the provisions of this Section 8(c).
If the Company shall terminate the employment of the Executive Without Good
Cause effective on a date earlier than the termination date provided for in
Section 2 (with the effective date of termination as so identified by the
Company being referred to herein as the "Accelerated Termination Date"), the
Executive, until the end of the term of this Agreement then in effect as
provided for in Section 2, but in no case shall such period exceed 60 months, or
until the date which is 24 months after the Accelerated Termination Date,
whichever is greater, shall continue to receive (1) the Base Salary, paid in the
same monthly or other periodic installments as in effect prior to the
Accelerated Termination Date (2) an equal monthly pro rata portion of an amount
of cash equal to the MICP Target Amount (as that term is defined in Section
7(b)(i)) in respect of the year during which the Executive's employment
terminates, multiplied times the number of years (or fractions thereof)
remaining in the then unexpired term of this Agreement or multiplied rata
portion of an amount of cash equal to the cash value of any bonus paid or to be
paid to the Executive in the form of performance shares or restricted stock
under the LTIP as described on Exhibit A or any similar bonus or incentive plans
or programs then in effect (valued, if applicable under the terms of such plans
or programs, at the greater of the closing price on the OTCBB Stock Exchange, or
other such market on which the Company's stock trades if it is not listed on the
New York Stock Exchange/ or other exchanges, on the first trading day of the
plan or program cycle or the Accelerated Termination Date, or if the Accelerated
Termination Date is not a trading day, on the first trading day thereafter) in
respect of the then-current three year cycle of such plans or programs or such
other cycle as is then in effect, calculated as If the then-current cycle were
completed and the target levels attained {the "LTIP Target Amount"), which cash
payment shall be in lieu and in full satisfaction any rights under the LTIP in
respect of such stock or shares as described in Exhibit A or any similar bonus
or incentive plans or programs in effect at the time of such payment (all of
which stock or shares shall be cancelled upon such payment and receipt);
provided however, If the Accelerated Termination Date is prior to December 31,
2015, the amount of cash payable to the Executive under the LTIP shall be a
minimum of $500,000, and (4) any other cash or other bonus compensation earned
prior to the date of such termination pursuant to the terms of all incentive
compensation plans then in effect other than the Company's Management Incentive
Compensation Plan as described on Exhibit A or any similar bonus or incentive
plans or programs then in effect; provided that, notwithstanding such
termination of employment, the Executive's covenants set forth in Section 10 and
Section 11 are intended to and shall remain in full force and effect and
provided further that in the event of such termination, the Company shall have
the right (but not the obligation) to relieve the Executive, in whole or in
part, of the Executive's duties under this Agreement, or direct the Executive to
no longer perform such duties, or direct that the Executive no longer be
required to report to work, or any combination of the foregoing.

 

(ii) The parties agree that, because there can be no exact measure of the damage
that would occur to the Executive as a result of a termination by the Company of
the Executive's employment Without Good Cause, the payments and benefits paid
and provided pursuant to this Section 8(c) shall be deemed to constitute
liquidated damages and not a penalty for the Company's termination of the
Executive's employment Without Good Cause.

 



 

 



 

                   (d) Change of Control. (i) For purposes of this Agreement, a
"Change in Control":

 

(1) a change in control of the Company of a nature that is required, pursuant to
the Securities Exchange Act of 1934 (the "1934 Act"), to be reported in response
to Item 1(a) of a Current Report on Form 8-K or Item 6(e) 14A under the 1934 Act
(in each case under this Agreement, references to provisions of the 1934 Act and
the rules and regulations promulgated there under being understood to refer to
such law, rules and regulations as the same are in effect on November 1, 1996);
or

 

(2) the acquisition of "Beneficial Ownership" (as defined in Rule 13d-3under the
1934 Act) of the Company's securities comprising 35% or more of the combined
voting power of the Company's outstanding securities by any "person" (as that
term is used in Sections 13(d) and 14(d) (2) of the 1934 Act and the rules and
regulations promulgated there under, but not including any trustee or fiduciary
acting in that capacity for an employee benefit plan sponsored by the Company)
and such person's "affiliates" and "associates" (as those terms are defined
under the 1934 Act), but excluding any ownership by the Executive and his
affiliates and associates; or

 

(3) the failure of the "Incumbent Directors" (as defined below) to constitute at
least a majority of all directors of the Company (for these purposes, "Incumbent
Directors" means individuals who were the directors of the Company on January
2nd, 2014 and, after his or her election, any individual becoming a director
subsequent to January 2nd, 2014, whose election, or nomination for election by
the Company's stockholders, is approved by a vote of

 

at least two-thirds of the directors then comprising the Incumbent Directors,
except that no individual shall be considered an Incumbent Director who is not
recommended by management and whose initial assumption of office as a director
is in connection with an actual or threatened "election contest" relating to the
"election of Directors" of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A under the 1934 Act); or

 

(4) the closing of a sale of all or substantially all of the assets of the
Company;





 

(5) the Company's adoption of a plan of dissolution or liquidation; or

 

                  (6) the closing of a merger or consolidation involving the
Company in which the Company is not the surviving corporation or if, immediately
following such merger or consolidation, less than seventy-five percent (75%) of
the surviving corporation's outstanding voting stock is held or is anticipated
to be held by persons who are stockholders of the Company immediately prior to
such merger or consolidation.

 

                                             (ii) If a Change in Control of the
Company occurs, the Executive shall have the right, exercisable for a period of
one year thereafter by delivering a written statement to that effect to the
Company, to immediately terminate this Agreement and upon such a determination
the Executive shall have the right to receive and the Company shall be obligated
to pay to Executive in cash a lump sum payment in an amount equal to the sum
of(l) the "Control Cash Payment" as that term is defined in Section 8(d)(iii) of
this Agreement; (2) three times the annual Base Salary then in effect, (3) three
times the MICP Target Amount (as that term is defined in Section 7(b)(i)) in the
year in which employment terminates, (4) the cash value of the LTIP Target
Amount (as that term is defined in Section 8(c)), which cash payment shall be in
lieu and in full satisfaction of any rights under the L TIP in respect of such
stock or shares as described in Exhibit A or any similar bonus or incentive
plans or programs in effect at the time of such payment (all of which stock or
shares shall be cancelled upon such payment and receipt), and (5) the additional
payments necessary to discharge certain tax liabilities (the "Gross Up") as that
term is defined in Section 13 of this Agreement (the sum of the foregoing
amounts other than the Gross Up being referred to as the "Change in Control
Payment"). If the Executive fails to exercise his rights under this Section 8(d)
within one year following a Change in Control, such rights shall expire and be
of no further force or effect.

 



 

 





 

                                             (ill) The "Control Cash Payment"
shall be (A) $750,000 if any Event that constitutes a Change of Control occurs.

 

(e) Intentions Regarding Certain Stock and Benefit Plans. Except as otherwise
provided herein, upon any termination of the Executive's employment Without Good
Cause or upon the exercise by the Executive of his rights to terminate his
employment following a Change of Control, it is the intention of the parties
that any and all vesting or performance requirements or conditions affecting any
outstanding restricted stock, performance stock, stock option, stock
appreciation right, bonus, award, right, grant or any other incentive
compensation under any of the Plans, under this Agreement, or otherwise
received, shall be deemed to be fully satisfied and any risk of forfeiture with
respect thereto shall be deemed to have lapsed.

 

(t) Certain Rights Mutually Exclusive. The provisions of Section 8(c) and
Section 8(d) are mutually exclusive, provided, however, that if within one year
following commencement of an 8(c) payout there shall be a Change in Control as
defined in Section 8(d) (i), then the Executive shall be entitled to the amount
payable to the Executive under Section 8(d) (ii) and Section 8(d) (iii) reduced
by the amount that the Executive has received under Section 8(c) up to the date
of the change in control. The triggering of the lump sum payment requirement of
Section 8(d) shall cause the provisions of Section 8(c) to become inoperative.

 

9. DISCLOSURE

 

The Executive agrees that during the term of the Executive's employment by the
Company, the Executive will disclose and disclose only to the Company all ideas,
methods, plans, developments or improvements known by him which relate directly
or indirectly to the business of the Company, whether acquired by the Executive
before or during the Executive's employment by the Company. Nothing in this
Section 9 shall be construed as requiring any such communication where the idea,
plan, method or development is lawfully protected from disclosure as a trade
secret of a third party and of this Section 9 shall not be violated by ordinary
and customary communications with reporters, bankers and securities analysts and
other members of the investment community.

 

10. CONFIDENTIALITY

 

The Executive agrees to keep in strict secrecy and confidence any and all
information the Executive assimilates or to which the Executive has access
during the Executive's employment by the Company and which has not been publicly
disclosed and is not a matter of common knowledge in the fields of work of the
Company. The Executive agrees that both during and after the term of the
Executive's employment by the Company, the Executive will not, without the prior
written consent of the Company, disclose any such confidential information to
any third person, partnership, joint venture, company, corporation or other
organization. The foregoing covenants shall not be breached to the extent that
any such confidential information becomes a matter of general knowledge other
than through a breach by the Executive of the Executive's obligations under this
Section 10.



 

11. NONCOMPETITION AND NONSOLICITATION

 

(a) General. The Executive hereby acknowledges that, during and solely as a
result of the Executive's employment by the Company, the Executive has received
and shall continue to receive: (1) special training and education with respect
to the operations of the Company's real estate development and management
businesses and its leasing, lending and financing activities, and other related
matters, and (2) access to confidential information and business and
professional contacts. In consideration of the special and unique opportunities
afforded to the Executive by the Company as a result of the Executive's
employment, as outlined in the previous sentence, the Executive hereby agrees to
the restrictive covenants in this Section 11.

 

(b) Noncompetition. During the term of the Executive's employment, whether
pursuant to this Agreement, any automatic or other renewal hereof or otherwise,
and, except as may be otherwise herein provided, for a period of two (2) years
after the termination of the Executive's employment with the Company ,regardless
of the reason for such termination, the Executive shall not, directly or
indirectly, enter into, engage in, be employed by or consult with any business
which competes with the Company's real estate lending, leasing, development or
management businesses in Florida. The Executive shall not engage in such
prohibited activities, either as an individual, partner, officer, director,
stockholder, employee, advisor, independent contractor, joint venture,
consultant, agent, or representative or salesman for any person, firm,
partnership, corporation or other entity so competing with the Company. The
restrictions of this Section 11 shall not be violated by (i) the ownership of no
more than 2% of the outstanding securities of any company whose stock is traded
on a national securities exchange or is quoted in the Automated Quotation System
of the National Association of Securities Dealers (NASDAQ), or (ii) other
outside business investments that do not in any manner conflict with the
services to be rendered by the Executive for the Company and that do not
diminish or detract from the Executive's ability to render the Executive's
required attention to the business of the Company.

  



 

 



 

(c) No solicitation. During the Executive's employment with the Company and,
except as may be otherwise herein provided, for a period of two (2) years
following the termination of the Executive's employment with the Company,
regardless of the reason for such termination, the Executive agrees the
Executive will refrain from and will not, directly or indirectly, as an
individual, partner, officer, director, stockholder, employee, advisor,
independent contractor, joint venture, consultant, agent, representative,
salesman or otherwise solicit any of the employees of the Company to terminate
their employment.

 

(d) Term Extended or Suspended. The period of time during which the Executive is
prohibited from engaging in certain business practices pursuant to Sections
11(b) or (c) shall be extended by any length of time during which the Executive
is in breach of such covenants.

 

(e) Essential Element. It is understood by and between the parties hereto that
the foregoing restrictive covenants set forth in Sections ll(a) through (c) are
essential elements of this Agreement, and that, but for the agreement of the
Executive to comply with such covenants, the Company would not have agreed to
enter into this Agreement. Such covenants by the Executive shall be construed as
agreements independent of any other provision in this Agreement. The existence
of any claim or cause of action of the Executive against the Company, whether
predicated on this Agreement, or otherwise, shall not constitute a defense to
the enforcement by the Company of such covenants.

 

(t) Severability. It is agreed by the Company and Executive that if any portion
of the covenants set forth in this Section 11 are held to be invalid,
unreasonable, arbitrary or against public policy, then such portion of such
covenants shall be considered divisible both as to time and geographical area.
The Company and Executive agree that, if any court of competent jurisdiction
determines the specified time period or the specified geographical area
applicable to this Section 11 to be invalid, unreasonable, arbitrary or against
public policy, a lesser time period or geographical area which is determined to
be reasonable, non-arbitrary and not against public policy may be enforced
against the Executive. The Company and the Executive agree that the foregoing
covenants are appropriate and reasonable when considered in light of the nature
and extent of the business conducted by the Company.

 

12. SPECIFIC PERFORMANCE

 

The Executive agrees that damages at law will be an insufficient remedy to the
Company If the Executive violates the terms of Sections 9, 10 or 11 of this
Agreement and that the Company would suffer irreparable damage as a result of
such violation. Accordingly, it is agreed that the Company shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to the Company. The
Executive agrees to pay to the Company all reasonable costs and expenses
incurred by the Company relating to the enforcement of the terms of Sections 9,
10 or 11 of this Agreement, including reasonable fees and reasonable
disbursements of counsel selected by the Company (during investigation and
before and at trial and in appellate proceedings).



 



 

 



 

13. PAYMENT OF EXCISE TAXES

 

(a) Payment of Excise Taxes. If the Executive is to receive any (1) Change of
Control Payment under Section 8(d), (2) any benefit or payment under Section 7
as a result of or following the death or Permanent Disability of the Executive,
(3) any benefit or payment under Section 8(c) as a result of or following any
termination of employment hereunder Without Good Cause, (4) any benefit or
payment under the Plans as a result of a Change of Control, following the death
or Permanent Disability of the Executive or following the termination of
employment hereunder Without Good Cause (such sections being referred to as the
"Covered Sections" and the benefits and payments to be received there under
being referred to as the "Covered Payments"), the Executive shall be entitled to
receive the amount described below to the extent applicable: If any Covered
Payment(s) under any of the Covered Sections or by the Company under another
plan or agreement (collectively, the "Payments") are subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986 (as amended from
time to time, the "Code"), or any successor or similar provision of the Code
(the "Excise Tax"), the Company shall pay the Executive an additional amount
(the "Gross Up") such that the net amount retained by the Executive after
deduction of any Excise Tax on the Payments and the federal income tax on any
amounts paid under this Section 13 shall be equal to the Payments.

 

(b) Certain Adjustment Payments. For purposes of determining the Gross Up, the
Executive shall be deemed to pay the federal income tax at the highest marginal
rate of taxation (currently 39.5%) in the calendar year in which the payment to
which the Gross Up applies is to be made. The determination of whether such
Excise Tax is payable and the amount thereof shall be made upon the opinion of
tax counsel selected by the Company and reasonably acceptable to the Executive.
The Gross Up, if any, that is due as a result of such determination shall be
paid to the Executive in cash in a lump sum within thirty (30) days of such
computation. If such opinion is not finally accepted by the Internal Revenue
Service upon audit or otherwise, then appropriate adjustments shall be computed
(without interest but with Gross Up, if applicable) by such tax counsel based
upon the final amount of the Excise Tax so determined; any additional amount due
the Executive as a result of such adjustment shall be paid to the Executive by
his or her Company in cash in a lump sum within thirty (30)days of such
computation, or any amount due the Executive's Company as a result of such
adjustment shall be paid to the Company by the Executive in cash in a lump sum
within thirty (30) days of such computation.

 

14. MISCELLANEOUS

 

(a) Waiver of Breach. The waiver by either party to this Agreement of a breach
of any of the provisions of this Agreement by the other party shall not be
construed as a waiver of any subsequent breach by such other party.

 

(b) Compliance with Other Agreements. The Executive represents and warrants that
the execution of this Agreement by him and the Executive's performance of the
Executive's obligations hereunder will not conflict with, result in the breach
of any provision of or the termination of or constitute a default under any
Agreement to which the Executive is a party or by which the Executive is or may
be bound.

 

(c) Binding Effect; Assignment. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. This Agreement is a personal employment
contract and the rights, obligations and interests of the Executive hereunder
may not be sold, assigned, transferred, pledged or hypothecated.

 

(d) Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.

 

(e) Headings. The headings and indentations contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.





 

(f) No Duty to Mitigate. The Executive shall be under no duty to mitigate any
loss of income as result of the termination of his employment hereunder and any
payments due the Executive upon termination of employment shall not be reduced
in respect of any other employment compensation received by the Executive
following such termination.

 

(g) Florida Law. This Agreement shall be construed pursuant to and governed by
the substantive laws of the State of Florida (except that any provision of
Florida law shall not apply If the law of a state or jurisdiction other than
Florida would otherwise apply).



 

(h) Venue; Process. The parties to this Agreement agree that jurisdiction and
venue in any action brought pursuant to this Agreement to enforce its terms or
otherwise with respect to the relationships between the parties shall properly
lie in and only in the Circuit Court of the State of Florida in and for Dade
County (the "Circuit Court") and the parties agree that jurisdiction shall not
properly lie in any other jurisdiction provided, however, if jurisdiction does
not properly lie with the Circuit Court, the parties agree that jurisdiction and
venue shall properly lie in and only in the United States District Court for the
District of Florida, Dade Division. The parties hereby waive any objections
which they may now or hereafter have based on venue and/or forum non conveniens
and irrevocably submit to the jurisdiction of any such court in any legal suit,
action or proceeding arising out of or relating to this Agreement. The parties
further agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court shall constitute valid and
lawful service of process against them, without the necessity for service by any
other means provided by statute or rule of court.

 



 

 



 

(i) Severability. Any provision of this Agreement which is determined by a court
of competent jurisdiction to be prohibited, unenforceable or not authorized in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or affecting the validity, enforceability or
legality of such provision in any other jurisdiction. In any such case, such
determination shall not affect any other provision of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any provision or term of this Agreement is susceptible to two or more
constructions or interpretations, one or more of which would render the
provision or term void or unenforceable, the parties agree that a construction
or interpretation which renders the term or provision valid shall be favored.

 

(j) Deduction for Tax Purposes. The Company's obligations to make payments under
this Agreement are independent of whether any or all of such payments are
deductible expenses of the Company for federal income tax purposes.

 

(k) Enforcement. If, within 10 days after demand to comply with the obligations
of one of the parties to this Agreement served in writing on the other,
compliance or reasonable assurance of compliance is not forthcoming, and the
party demanding compliance engages the services of an attorney to enforce rights
under this Agreement, the prevailing party in any action shall be entitled to
recover all reasonable costs and expenses of enforcement (including reasonable
attorneys' fees and reasonable expenses during investigation, before and at
trial and in appellate proceedings). In addition, each of the parties agrees to
indemnify the other in respect of any and all claims, losses, costs, liabilities
and expenses, including reasonable fees and reasonable disbursements of counsel
(during investigation prior to initiation of litigation and at trial and in
appellate proceedings if litigation ensues), directly or indirectly resulting
from or arising out of a breach by the other party of their respective
obligations hereunder. The parties' costs of enforcing this Agreement shall
include prejudgment interest. Out of-pocket expenses in connection with the
enforcement of this Agreement, all such amounts shall accrue interest at 10% per
annum (or such lower rate as may be required to avoid any limit imposed by
applicable law) commencing 30 days after any such expenses are incurred.

 

(I) Notices. All notices which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and three days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

 



 

